Title: To James Madison from John Armstrong, Jr., 24 December 1806
From: Armstrong, John, Jr.
To: Madison, James



Duplicate.
Sir, 
Paris 24 December 1806.

I have the honor of transmitting the copy enclosed, of a letter from the Minister of Marine & Colonies, in answer to mine of the 10 instant, on the subject of the Imperial decree of the 21st. of November 1806.
An additional explanation which I have just received and which it may be well to communicate is, that American Vessels coming from England or her Colonies into the Ports of France, since the date of the abovementioned Decree, shall be immediately required to put to Sea & all Such as shall be detected in eluding this regulation by false declarations, shall be confiscated.  I have the honor to be with very high respect, Your Most Obedient & very humble Servt.

J Armstrong.

